Citation Nr: 1824209	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from June 1986 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

On January 10, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that he intended to withdraw his appeal for an increased rating for PTSD; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the matter of entitlement to an evaluation in excess of 50 percent for PTSD, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Unless an appeal is withdrawn on the record at a hearing, a veteran or a representative of a veteran must file a written document withdrawing an appeal.  38 C.F.R. § 20.204(b)(1).  A withdrawal becomes effective when it is received by the Board.  38 C.F.R. § 20.204(b)(3).

Here, the Veteran filed a written document withdrawing his appeal that was submitted by his representative and received by VA on January 10, 2018.  The document contains the Veteran's name, claims file number, and a statement indicating that he wished to withdraw his appeal as he "ha[d] no new evidence to present."  It is signed by the Veteran.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below.  In such circumstances, dismissal of the appeal is appropriate.  38 U.S.C. § 7105(d)(5).

The Board observes that the Veteran's representative filed a brief on the Veteran's behalf in April 2018, approximately three months after VA received the Veteran's correspondence stating that he wished to withdraw his appeal.  However, as previously described, the withdrawal of the Veteran's appeal had already been effective for several months before his representative filed this brief.  38 C.F.R. § 20.204(b)(3).  Moreover, the Board is under no obligation to further adjudicate an appeal that has been withdrawn.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("When claims are withdrawn, they cease to exist.").  Withdrawal of an appeal also operates as a withdrawal of the notice of disagreement.  38 C.F.R. § 20.204(c).  VA regulations permit claimants to renew appeals that were previously withdrawn by filing a new notice of disagreement as long as the new notice of disagreement would have been timely (filed within one year of the applicable rating decision) had the withdrawn appeal never been withdrawn.  Id.  VA regulations do not provide a mechanism for renewing an appeal by filing a brief directly to the Board.

Consequently, the Board finds that the Veteran's appeal was withdrawn, and the withdrawal of the appeal was effective on January 10, 2018 (the day the withdrawal was received by VA).  Therefore, the Veteran's appeal is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


